DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the control logic diagram" in line 13.  There is insufficient antecedent basis for this limitation in the claim, as the claim previously defines a plurality of different control logic diagrams, e.g. “control logic diagrams created in the past,” “control logic diagram to be edited,” and therefore it is unclear as to which control logic diagram is being referred to by the limitation.

Claim 9 recites the limitation "the control logic part included in each of the plurality of reference diagrams and in the editing object diagram" in lines 18-19.  There is insufficient antecedent basis for this limitation in the claim, as the claim previously only defines a single control logic part in line 6, and not that the plurality of reference diagrams or editing object diagram each contain a control logic part.

Claim 22 recites the limitation "the control logic part included in each of the plurality of reference diagrams and in the editing object diagram" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim, as the claim previously only defines a single control logic part in line 2, and not that the plurality of reference diagrams or editing object diagram each contain a control logic part.

Claim 23 recites the limitation "the control logic part included in each of the plurality of reference diagrams and in the editing object diagram" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim, as the claim previously only defines a single control logic part in line 4, and not that the plurality of reference diagrams or editing object diagram each contain a control logic part.

Claims 10-21 are rejected based on their dependency to Claim 9 for the reasons stated above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851